                                                        HONORABLE RICHARD A. JONES
1
2
3
4
5
6
                             UNITED STATES DISTRICT COURT
7                           WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
8
     DOUGLAS H. ROUGH,
9
                   Plaintiff,
10                                                    Case No. 2:18-cv-01555-RAJ
            v.
11                                                    ORDER GRANTING
     CHASE BANK, et al.,                              DEFENDANTS’ MOTIONS
12                                                    TO DISMISS AND DENYING
                   Defendant.                         PLAINTIFF’S MOTION
13                                                    TO FILE AN AMENDED
                                                      COMPLAINT
14
15
                                     I.   INTRODUCTION
16
            This matter comes before the Court on motions to dismiss by Defendants Chase
17
     Bank, N.A. (Chase) and Wells Fargo, N.A. (Wells Fargo) and a motion to file an amended
18
     complaint by pro se Plaintiff Douglas H. Rough. Dkt. ## 16, 17, 36. For the reasons stated
19
     below, the Court GRANTS Defendants’ motions and DENIES without prejudice
20
     Plaintiff’s motion.
21
                                     II. BACKGROUND
22
            Plaintiff alleges that he was offered employment by Defendant MC Medical AG in
23
     September 2017. Dkt. # 1 at 9. He claims the company told him that if he passed a series
24
     of training tests, a permanent job offer would follow on November 1, 2017. Id. The alleged
25
     agreement between Plaintiff and MC Medical AG would pay him $2,500 for the training
26
     and did not prevent him from working elsewhere during the training period. Id.
27
28   ORDER – 1
1           On October 11, 2017, Plaintiff claims MC Medical AG asked him to purchase
2    equipment and agreed to transfer money to his Chase credit card to cover the transaction.
3    Id. Plaintiff states that he was unfamiliar with this type of transfer and called Chase. Id.
4    He claims to have asked Chase whether the transfer to his account could be reversed. Id.
5    Plaintiff alleges that Chase told him the transfer could not be reversed after 24 hours
6    without a court order. Id.
7           Plaintiff alleges that he received a Chase account number from MC Medical AG
8    and executed the money transfer to his Chase credit card. Id. After waiting 24 hours,
9    Plaintiff alleges that he purchased the equipment on his credit card. Id. Plaintiff claims he
10   was then approached by another company, Defendant ALN. Id. at 10. He alleges that
11   ALN asked him to execute a transaction for equipment like the one he completed with MC
12   Medical AG. Id. Based on his experience with the Chase transfer, Plaintiff alleges he
13   essentially conducted the same transaction with ALN—this time he received a Wells Fargo
14   account number, transferred money to his Barclaycard, and purchased equipment for ALN.
15   Id.
16          Plaintiff claims that after three weeks, the money transfers to both his Chase credit
17   card and his Barclaycard were reversed. Id. Plaintiff states that he is a victim of fraud. Id.
18   He brings this action claiming, in part, that Defendants Chase and Wells Fargo are
19   complicit in financial fraud schemes by not taking affirmative actions to stop it. Id. at 11.
20   Specifically, he claims the fraud here would not have been possible without advice from
21   Chase and could have been stopped with simple authentication measures. Id. He seeks in
22   damages the cost of the fraud, the cost to investigate, the interest charged by the banks, and
23   future lost wages. Id.
24                                  III. LEGAL STANDARD
25          Rule 12(b)(6) permits a court to dismiss a complaint for failure to state a claim. The
26   rule requires the court to assume the truth of the complaint’s factual allegations and credit
27   all reasonable inferences arising from those allegations. Sanders v. Brown, 504 F.3d 903,
28   ORDER – 2
1    910 (9th Cir. 2007). A court “need not accept as true conclusory allegations that are
2    contradicted by documents referred to in the complaint.” Manzarek v. St. Paul Fire &
3    Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2008). The plaintiff must point to factual
4    allegations that “state a claim to relief that is plausible on its face.” Bell Atl. Corp. v.
5    Twombly, 550 U.S. 544, 568 (2007). If the plaintiff succeeds, the complaint avoids
6    dismissal if there is “any set of facts consistent with the allegations in the complaint” that
7    would entitle the plaintiff to relief. Id. at 563; Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).
8           A court typically cannot consider evidence beyond the four corners of the complaint,
9    although it may rely on a document to which the complaint refers if the document is central
10   to the party’s claims and its authenticity is not in question. Marder v. Lopez, 450 F.3d 445,
11   448 (9th Cir. 2006). A court may also consider evidence subject to judicial notice. United
12   States v. Ritchie, 342 F.3d 903, 908 (9th Cir. 2003).
13                                      IV. DISCUSSION
14          To overcome a motion to dismiss pursuant to Rule 12(b)(6), a plaintiff need only
15   allege facts that “state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at
16   568. Although not initially clear from the Complaint, Plaintiff states that he is suing the
17   defendant banks for violations of RICO, the Fair Credit Billing Act, and the Truth in
18   Lending Act. See Dkt. # 18. Even considering these clarifications, the Court finds that
19   Plaintiff’s Complaint fails to comply with Rule 9(b) and does not state an actionable claim
20   against Defendants Chase and Wells Fargo.
21          The crux of Plaintiff’s Complaint is grounded in allegations of fraud. See Hart v.
22   McLucas, 535 F.2d 516, 519 (9th Cir. 1976) (The elements of fraud consist of false
23   representation in reference to a material fact made with knowledge of its falsity and with
24   the intent to deceive with action taken in reliance upon the representation). The Complaint
25   explains that the banks are “knowingly complicit in a fraud scheme” and “effectively
26   associating with those perpetuating fraud by knowing about it for years, obtaining extra
27   profits from it, providing incorrect phone advise refusing to take simple actions to stop it.”
28   ORDER – 3
1    Dkt. # 1 at 11, 14. The Ninth Circuit has consistently held that cases “grounded in fraud”
2    or that “sound in fraud” must satisfy the particularity requirement of Rule 9(b). See Vess
3    v. Ciba–Geigy Corp., 317 F.3d 1097, 1103–04 (9th Cir. 2003). Rule 9(b) demands that the
4    circumstances constituting the alleged fraud be detailed with enough specificity to give
5    defendants notice of the particular misconduct so that they can defend against the charge
6    and not just deny it. Id. Averments of fraud must be accompanied by “the who, what,
7    when, where, and how” of the misconduct charged. Cooper v. Pickett, 137 F.3d 616, 627
8    (9th Cir. 1997) (internal quotation marks omitted).
9           Plaintiff’s Complaint fails to state, for example, the particulars of the alleged
10   fraudulent scheme, how the banks have knowingly been complicit in it, and facts
11   supporting Plaintiff’s charge that the banks knowingly gave false information in
12   furtherance of any alleged scheme against him. See Decker v. GlenFed, Inc. (In re
13   GlenFed, Inc. Sec. Litig.), 42 F.3d 1541, 1548 (9th Cir. 1994) (“The plaintiff must set forth
14   what is false or misleading about a statement, and why it is false.”). The Complaint also
15   fails to show how these fraud allegations then amount to violations of the statutes under
16   which the action is brought. “Because a dismissal of a complaint or claim grounded in
17   fraud for failure to comply with Rule 9(b) has the same consequence as a dismissal under
18   Rule 12(b)(6), dismissals under the two rules are treated in the same manner.” Vess, 317
19   F.3d at 1107. While the Court is cognizant of Plaintiff’s pro se status, the Court will grant
20   Chase and Wells Fargo’s motions to dismiss.
21          Given the deficiencies with the Complaint as outlined in this order, the Court will
22   also deny without prejudice Plaintiff’s motion for leave to file an amended complaint.
23   Plaintiff admits in his motion that the currently-pending amended complaint is “the same
24   as the previous pleading except the bank names have been changed to their legal names.”
25   Dkt. # 36.
26                                     V. CONCLUSION
27          For the reasons stated above, the Court GRANTS Defendants’ Chase and Wells
28   ORDER – 4
1    Fargo’s motions to dismiss without prejudice. Dkt. ## 16, 17. The Court also DENIES
2    without prejudice Plaintiff’s currently pending motion for leave to file an amended
3    complaint. Dkt. # 36.
4
5          DATED this 27th day of February, 2019.
6
7
8
                                                    A
                                                    The Honorable Richard A. Jones
9                                                   United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   ORDER – 5
